 1   MARK W. COLEMAN #117306
     NUTTALL COLEMAN & DRANDELL
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3
     PHONE (559) 233-2900
 4   FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 5

 6   ATTORNEYS FOR Defendant, JIMMY BRANTLEY
 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    THE UNITED STATES OF AMERICA,                   Case No. 1:18-cr-00076-2-LJO
13                      Plaintiff,
14           v.                                       STIPULATION TO CONTINUE
                                                      SENTENCING AND ORDER
15    JIMMY BRANTLEY,
16                      Defendant.
17

18          TO:    THE UNITED STATES DISTRICT COURT; UNITED STATES ATTORNEY'S
19   OFFICE and/or ITS REPRESENTATIVES:
20          IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective

21   clients that the Sentencing hearing currently on calendar for September 16, 2019, at 8:30 a.m., be

22   continued to October 28, 2019, at 8:30 a.m., or as soon thereafter as is convenient to the court’s

23   calendar.

24          IT IS FURTHER STIPULATED that the deadlines for the Presentence schedule, including

25   the filing of informal and formal objections to the Pre-Sentence Investigation Report, be

26   rescheduled in accordance with the new Sentencing date.

27   ///

28   ///
 1          This continuance is requested by counsel for Defendant, JIMMY BRANTLEY, due to the

 2   fact that counsel is currently in Trial in a criminal case in San Joaquin County. The Trial began on

 3   August 14, 2019, and last for two to three weeks.

 4          Counsel for Defendant has corresponded with Assistant U.S. Attorney, LAUREL

 5   MONTOYA, who has no objection to this continuance.

 6   Dated: August 20, 2019.               Respectfully Submitted,
 7                                         NUTTALL COLEMAN & DRANDELL
 8                                         /s/ Mark W. Coleman
 9                                         MARK W. COLEMAN
                                           Attorney for Defendant,
10                                         Forrest Awbrey
11   Dated: August 20, 2019.               UNITED STATES ATTORNEY’S OFFICE
12                                         /s/ Laurel Montoya
13                                         LAUREL MONTOYA
                                           Assistant U.S. Attorney
14
                                                *******
15

16                                               ORDER

17          The Sentencing in this matter is continued to October 28, 2019, at 8:30 am.

18          The filing of informal and formal objections to the Pre-Sentence Investigation Report, is
19
     rescheduled in accordance with the new Sentencing date.
20
21          NO FURTHER CONTINUANCES.

22   IT IS SO ORDERED.

23      Dated:     August 22, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28
                                                         2
